69 F.3d 544
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lee W. HEALY, aka:  Mrs. Richard J. Healy, surviving spouse;Brian C. Healy, minor grandson of Richard J.Healy, Plaintiff-Appellant,v.Evelyn J. PHILLIPS;  Norman Rasmussen, Director, decedent'scorporation;  James Edson;  Timothy J. Walsh,Defendants-Appellees.
No. 94-56624.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 24, 1995.*Decided Nov. 1, 1995.

Before:  BEEZER, THOMPSON and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Lee W. Healy appeals pro se the district court's dismissal of her diversity action for failure to prosecute.  She also appeals the district court's order granting the defendants' motion for change of venue from the District of Nevada to the Central District of California.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm.

I. Change of Venue

3
The district court transferred Healy's action to the Central District of California pursuant to 28 U.S.C. Sec. 1404(a), which provides that "[f]or the convenience of parties and witnesses, in the interest of justice, a district court may transfer any civil action to any other district or division where it might have been brought."   Venue was proper in the Central District because most of the events giving rise to Healy's claims occurred in Los Angeles.  See 28 U.S.C. Sec. 1391(a)(2).  Moreover, all but one of the defendants are residents of California.  Although the transfer caused Healy hardship, the district court considered this factor when it noted that she had previously litigated in Los Angeles.  Accordingly, we cannot say that the district court abused its discretion by transferring Healy's action to the Central District of California.  See Lou v. Belzberg, 834 F.2d 730, 734 (9th Cir.1987), cert. denied, 485 U.S. 993 (1988).

II. Dismissal

4
The district court did not abuse its discretion by dismissing Healy's action for failure to prosecute in light of her repeated failure to comply with the court's deadlines for filing a joint status report and a proposed pretrial conference order.  See Fed.R.Civ.P. 41(b);  Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.), cert. denied, 113 S.Ct. 321 (1992).


5
Healy's request for sanctions is denied.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3